Name: 90/60/EEC: Commission Decision of 7 February 1990 approving the draft measures for implementation in the Netherlands of Article 3b of Regulation (EEC) No 857/84 adopting general rules for the application of the levy referred to in Article 5c of Regulation (EEC) No 804/68 in the milk and milk products sector (90/60/EEC) (Only the Dutch text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: EU finance;  processed agricultural produce;  Europe;  farming systems;  agricultural structures and production
 Date Published: 1990-02-15

 Avis juridique important|31990D006090/60/EEC: Commission Decision of 7 February 1990 approving the draft measures for implementation in the Netherlands of Article 3b of Regulation (EEC) No 857/84 adopting general rules for the application of the levy referred to in Article 5c of Regulation (EEC) No 804/68 in the milk and milk products sector (90/60/EEC) (Only the Dutch text is authentic) Official Journal L 041 , 15/02/1990 P. 0025 - 0025*****COMMISSION DECISION of 7 February 1990 approving the draft measures for implementation in the Netherlands of Article 3b of Regulation (EEC) No 857/84 adopting general rules for the application of the levy referred to in Article 5c of Regulation (EEC) No 804/68 in the milk and milk products sector (90/60/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 857/84 of 31 March 1984 adopting general rules for the application of the levy referred to in Article 5c of Regulation (EEC) No 804/68 (1), as last amended by Regulation (EEC) No 3880/89 (2), and in particular the second subparagraph of Article 3b (1) thereof, Whereas the abovementioned provisions stipulate that Member States are to notify the Commission of their draft national measures for the implementation of the said Article 3b and that these must first be approved by the Commission; Whereas the draft measures notified by the Netherlands on 15 January 1990 should be approved, HAS ADOPTED THIS DECISION: Article 1 The draft national measures for implementation in the Netherlands of Article 3b of Regulation (EEC) No 857/84, which provide for assignment of additional or special reference quantities to the producers of a Member State as a whole in accordance with the third indent of paragraph 1 of that Article, are hereby approved. Article 2 This Decision is addressed to the Kingdom of the Netherlands. Done at Brussels, 7 February 1990. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 90, 1. 4. 1984, p. 13. (2) OJ No L 378, 27. 12. 1989, p. 3.